DETAILED ACTION
In Applicant’s Response filed 3/22/2021, Applicant has amended claims 1-2, 4, 6-8 and 17; cancelled claims 9-10; and amended the specification. Currently, claims 1-8 and 11-23 are pending (claims 17-23 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and, therefore, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ratchet means” as recited in claims 1-2, 4 and 6-10. Specifically, these limitations recite a generic placeholder (“means”) coupled with functional language (“ratchet”) without giving sufficient structure, material or acts for achieving this function. Thus, for claims 1-2, 4 and 6-8, the phrase “ratchet means” will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and is being interpreted to cover the corresponding structure described in the specification (the ratchet means are described as comprising a teeth rack and corresponding a 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0112210) in view of Huge et al (US 2003/0207225) and further in view of Abramson (US 2011/0036357)..
With respect to claim 1, Stein discloses a mandibular advancement device (oral device that is a mandibular advancement splint – para [0002]; figs 1-7) including: 
a lower part (mandibular dental plate 2; fig 1) that is releasably attachable to at least a portion of a lower jaw (mandibular dental plate 2 is coupled to the lower jaw – para [0016] line 23; fig 1; mandibular dental plate is removably coupled to teeth – para [0021]); 
a lower flange (lower contact structure 13; para [0021]; fig 1) with a lower engagement surface (contact surface 14 which is configured to engage contact surface 11 of contact structure 10 as shown in fig 4; para [0021]) extending upwardly from the lower part (as shown i.e. in fig 1, the lower contact structures 13 extend from the mandibular dental plate 2 in a direction upwards towards the maxillary dental plate 1); 

an upper flange (the small portion of upper contact structures 10 that is separated from the larger portion of structures 10 by mechanism 12 and which includes contact surface 11 as shown in fig 1; para [0020]) with an upper engagement surface (contact surface 11 which is configured to engage contact surface 14 of contact structure 13 as shown in fig 4; para [0020]) extending downwardly from the upper part (as shown i.e. in fig 1, the upper contact structures 10 extend from the maxillary dental plate 1 in a direction downwards towards the mandibular dental plate 2); and
the upper flange (small portion of upper contact structures 10) being connected to the upper part by an upper adjustment means (surface advancement mechanisms 12 attach the small portion of each contact structure 10 to the large portion of the respective contact structure 10 as shown in figures 1, 4 and 5 and thus are the attachment means which couple the small portion of each upper contact structure 10 to the maxillary dental plate 1) configured to allow anterior movement of the upper flange relative to the upper part (surface advancement mechanism 12 adjusts forward movement of the maxillary contact surface 11 of each contact structure 10 – para [0020]),
wherein, when the lower part and the upper part are fitted to the jaws of a patient (as shown in figs 3-5) for use in sleep (the device is intended for use in treating obstructive sleep apnea – para [0002] and thus is interpreted as being used by a patient when sleeping), the lower engagement surface and the upper engagement surface engage (as shown in figures 4-5, 
Stein does not, however, explicitly disclose that the upper/lower engagement surfaces engage in a manner to cause anterior advancement of the lower jaw from the reflex path of opening. However, with regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Stein which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The device of Stein is specifically configured to cause anterior advancement of the lower jaw (para [0016,0021]). The extent of this advancement is determined by adjustment of the position of the contact surface 11 of the upper contact structures 10 via surface advancement mechanism 12 and such adjustment is made according to the desired needs of a particular user (para [0020]; lines 10-18). The adjustability provided by mechanism 12 is interpreted as providing the capability to cause advancement of the lower jaw from the reflex path of opening if that type of advancement is needed for a given user. Thus, the device of Stein is interpreted as being capable of use to cause anterior advancement of the lower jaw from the reflex path of opening, as claimed, if desired in order to meet the specific treatment needs of a given user.
ratchet” means configured to only allow uni-directional movement. 
	However, although Stein teaches use of an adjustable jack screw mechanism, Stein also teaches that alternative mechanisms can be utilized while providing the same functionality and “should therefore be considered an obvious difference” (para [0026]). Huge et al teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanism in Stein for a jack screw whose rotation is controlled by a ratchet configured to only allow uni-directional movement, as taught by Huge et al, since both mechanisms are disclosed as providing the same functionality by providing adjustment of spacing between elements and, thus, are considered to be obvious alternative mechanisms based on Stein (para [0026]). Furthermore, one would have been motivated to have substituted the jack screw in Stein for a jack screw controlled by a ratchet as in Huge et al in order to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (Huge et al - para [0008]) which would assist in holding the forwardly disposed mandible in the desired position during use of the device.
Stein in view of Huge does not, however, disclose that the upper ratchet means includes an upper teeth rack on the upper part and an upper ratchet tooth or teeth on the upper flange.

With respect to claim 4, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Stein also discloses that only the upper flange (small portion of upper contact structures 10) is connected to the upper part by an upper one way adjustment means (surface advancement mechanisms 12 attach the small portion of each contact structure 10 to the large portion of the respective contact structure 10 as shown in figures 1, 4 and 5 and thus are the attachment means which 
With respect to claim 5, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 4) and Stein also discloses that the lower flange is fixed to the lower part (each lower contact structure 13 is coupled to the mandibular dental plate 2 as shown i.e. in fig 1; para [0021]; the structures 13 are not attached with an adjustable mechanism such as mechanism 12 and thus are interpreted as being “fixed” to plate 2).
With respect to claim 8, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Stein also discloses that the upper flange (small portion of upper contact structures 10) includes a left said upper flange and left said upper adjustment means and a right said upper flange and a right said upper adjustment means (as shown in figures 1-3 and 6, large and small portions of contact structure 10 with an adjustment means 12 therebetween are provided on each of the right and left sides of maxillary dental plate 1). 
ratchet” means configured to only allow uni-directional movement. 
	However, although Stein teaches use of an adjustable jack screw mechanism, Stein also teaches that alternative mechanisms can be utilized while providing the same functionality and “should therefore be considered an obvious difference” (para [0026]). Huge et al teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanisms in Stein for jack screws whose rotation is controlled by a ratchet configured to only allow uni-directional movement, as taught by Huge et al, since both mechanisms are disclosed as providing the same functionality by providing adjustment of spacing between elements and, thus, are considered to be obvious alternative mechanisms based on Stein (para [0026]). Furthermore, one would have been motivated to have substituted the jack screws in Stein for jack screws controlled by a ratchet as in Huge et al in order to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (Huge et al - para [0008]) which would assist in holding the forwardly disposed mandible in the desired position during use of the device.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US 2005/0028826) in view of Huge et al (US 2003/0207225) and further in view of Abramson (US 2011/0036357)..
With respect to claim 1, Palmisano discloses a mandibular advancement device (para [0005]) including: 
a lower part (lower plate 20 - para [0039]) that is releasably attachable to at least a portion of a lower jaw (lower plate is configured to be fitted to the lower dentition as shown in fig 3;para [0039]; plate 20 is not permanently attached to the jaw and thus is interpreted as being “releasably” attachable to the jaw); 
a lower flange with a lower engagement surface extending upwardly from the lower part (two opposed upstanding flange components 24 – para [0039]; each flange component 24 has a trailing edge 26 that forms an engagement surface – para [0039]; each flange component 24 extends from plate 20 in a direction upwardly towards the upper plate 30 as shown i.e. in figs 5-6); 
an upper part (upper plate 30 – para [0040]; fig 4) that is releasably attachable to at least a portion of an upper jaw (upper plate 30 is fitted to upper jaw 12 as shown in fig 4; para [0040]; plate 30 is not permanently attached to the jaw and thus is interpreted as being “releasably” attachable to the jaw); 
an upper flange with an upper engagement surface extending downwardly from the upper part (two opposed flange components 34 – para [0040]; each flange component 34 has a leading edge 36 that forms an engagement surface – para [0040]; each flange component 34 
wherein, when the lower part (20) and the upper part (30) are fitted to the jaws of a patient (as shown in figs 5-6) for use in sleep (the device is configured for use in treating snoring and obstructive sleep apnea – para [0001] and thus is interpreted as being used in sleep), the lower engagement surface (26) and the upper engagement surface (34) engage (as shown in fig 6; para [0040]) in a manner to cause anterior advancement of the lower jaw (para [0005]).
Palmisano does not, however, explicitly disclose in the embodiment shown in figs 3-6 that the lower flange is connected to the lower part by a lower adjustment means configured to allow posterior movement of the lower flange relative to the lower part. This configuration is shown in the alternative embodiment shown in figs 15a-b which shows a lower plate 150, which is a modification of the lower plate 20, that comprises a lower flange (adjustable block 154) that is connected to the lower part (lower plate 150) by a lower adjustment means configured to allow posterior movement of the lower flange relative to the lower part  (block 154 is attached to the lower plate 150 via jack screw mechanism 158 as shown in fig 15b; movement of block 154 is in a direction moving away from where the block is attached to plate 150 and towards the back or posterior region of the lower jaw). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the lower plate 20 in figs 3-6 of Palmisano to be configured like lower plate 150 in the alternative embodiment shown in figs 15a-b where the lower flange is connected to the lower part by a lower adjustment means configured to allow posterior movement of the lower flange relative to the lower part, in order to provide a means for adjusting the degree of mandibular 
Palmisano also discloses advancement within a range protruded from the reflex of closure (para [0005]) but does not, however, explicitly disclose that the upper/lower engagement surfaces engage in a manner to cause anterior advancement of the lower jaw from the reflex path of opening. However, with regard to the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the device of Palmisano which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The device of Palmisano is specifically configured to cause anterior advancement of the lower jaw (para [0005]). The extent of this advancement is determined by adjustment of the position of the block 154 via jack screw mechanism 158, where adjustments are made according to the needs of a particular user as determined by the clinician (para [0057]). The adjustability provided by the jack screw mechanism 158 to block 154 is interpreted as providing the capability to cause advancement of the lower jaw from the reflex path of opening if that type of advancement is needed for a given user. Thus, the device of Palmisano is interpreted as being capable of use to cause anterior advancement of the lower jaw from the reflex path of opening, as claimed, if desired in order to meet the specific treatment needs of a given user.
one way adjustment means that is a “ratchet” means configured to only allow uni-directional movement.
Huge et al teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanism in Palmisano for a jack screw whose rotation is controlled by a ratchet configured to only allow uni-directional movement, as taught by Huge et al, since both mechanisms are disclosed as providing the same functionality by providing adjustment of spacing between elements and, furthermore, because such a modification will increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (Huge et al - para [0008]) which would assist in holding the forwardly disposed mandible in the desired position during use of the device.
Palmisano in view of Huge et al does not, however, disclose that the lower ratchet means includes a lower teeth rack on the lower part and a lower ratchet tooth or teeth on the lower flange.
Abramson, however, teaches a dental appliance which comprises a flange 130 adjustably connected to a base unit 102 by a ratchet mechanism (para [0034]; figs 4-5) which includes a teeth rack on the base unit (housing 110 on base unit 102 – figs 4-5; para [0034]) and 
With respect to claim 2, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Palmisano also discloses that only the lower flange is connected to the lower part by a lower one way adjustment means (mechanism 158 attaches block 154 to the lower plate 150 as shown in figures 15a-b; no structures other than the block 154 are attached via mechanism 158 – thus this structure is interpreted as being the “only” structure attached by the adjustment means); and the amount of anterior advancement of the lower jaw is adjustable by the positioning of the lower flange relative to the lower part (para [0057] lines 11-17).
claim 3, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 2) and Palmisano also discloses that the upper flange (34) is fixed to the upper part (30) (each component 34 is coupled to the upper plate 30 as shown i.e. in fig 3; para [0039]; the components 34 are not attached with an adjustable mechanism such as mechanism 158 on lower plate 150 and thus are interpreted as being “fixed” to plate 30).
With respect to claim 7, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Palmisano also discloses that the lower flange includes a left said lower flange and a right said lower flange (two opposed upstanding flange components 24 – para [0039]; one flange component 24 is on the right side of the lower plate 20 as shown in fig 3 and the other flange component 24 is disclosed as being located on the left side in an area beside/close to the posterior teeth – para [0039]).
Palmisano does not, however, explicitly disclose in the embodiment shown in figs 3-6 lower adjustment means on each of the left and right sides of the device. This configuration is shown in the alternative embodiment shown in figs 15a-b which shows a lower plate 150, which is a modification of the lower plate 20, that comprises a lower flange (adjustable block 154) that is connected to the lower part (lower plate 150) by a lower adjustment means (block 154 is attached to the lower plate 150 via jack screw mechanism 158 as shown in fig 15b). Lower plate 20 includes flange components on each of the left and right sides of the device (one flange component 24 is on the right side of the lower plate 20 as shown in fig 3 and the other flange component 24 is disclosed as being located on the left side in an area beside/close 
Palmisano also does not disclose that the adjustment means are one way adjustment means that are “ratchet” means configured to only allow uni-directional movement. 
	However, Huge et al teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanisms in Palmisano for jack screws whose rotation is controlled by a ratchet configured to only allow uni-directional movement, as taught by Huge et al, since both mechanisms are disclosed as .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0112210) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Diaz (US 2014/0072927).
With respect to claim 6, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Stein also discloses that the upper flange (small portion of upper contact structures 10) is connected to the upper part by an upper adjustment means (surface advancement mechanisms 12 attach the small portion of each contact structure 10 to the large portion of the respective contact structure 10 as shown in figures 1, 4 and 5 and thus are the attachment means which couple the small portion of each upper contact structure 10 to the maxillary dental plate 1).
Stein does not, however, disclose that the lower flange, also, is connected to the lower part by the lower adjustment means and that the amount of anterior advancement of the lower jaw is adjustable by the positioning of the lower flange relative to the lower part and by the positioning of the upper flange relative to the upper part.
and by the positioning of the upper flange relative to the upper part (para [0033-0034]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Stein in view of Huge and further in view of Abramson so that both the upper and lower flanges are connected to respective upper/lower parts by an adjustment means wherein the lower flange is connected to the lower part by the lower adjustment means and the amount of anterior advancement of the lower jaw is adjustable by the positioning of the lower flange relative to the lower part and by the positioning of the upper flange relative to the upper part, as in Diaz, in order to allow a user to adjust the mandible to achieve an ideal mandible position (para [0033]).
Stein also does not disclose that the adjustment means are one way adjustment means that are “ratchet” means configured to only allow uni-directional movement. 
only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanisms in Stein for jack screws whose rotation is controlled by a ratchet configured to only allow uni-directional movement, as taught by Huge et al, since both mechanisms are disclosed as providing the same functionality by providing adjustment of spacing between elements and, thus, are considered to be obvious alternative mechanisms based on Stein (para [0026]). Furthermore, one would have been motivated to have substituted the jack screws in Stein for jack screws controlled by a ratchet as in Huge et al in order to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (Huge et al - para [0008]) which would assist in holding the forwardly disposed mandible in the desired position during use of the device.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US 2005/0028826) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Diaz (US 2014/0072927).
claim 6, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) and Palmisano also discloses a lower flange (adjustable block 154) that is connected to the lower part (lower plate 150) by a lower adjustment means (block 154 is attached to the lower plate 150 via jack screw mechanism 158 as shown in fig 15b). Palmisano does not, however, disclose that the upper flange, also, is connected to the upper part by upper adjustment means and that the amount of anterior advancement of the lower jaw is adjustable by the positioning of the lower flange relative to the lower part and by the positioning of the upper flange relative to the upper part.
Diaz teaches an adjustable mandibular advancement device that comprises an upper plate 102 for covering a user’s upper teeth and a lower plate 104 for covering a user’s lower teeth (abstract; fig 4) and an occlusal adjustment mechanism 112 provided on each side of the upper plate 102 and, additionally, occlusal adjustment mechanisms 112 provided on the occlusal surface of the lower plate 104 (para [0031] lines 1-10; fig 4). Thus, Diaz teaches adjustment means for connecting flanges to each of the upper and lower plates. Additionally, each occlusal adjustment mechanism 112 has an expansion screw 120 that is actuated to move a flange (actuation element 116) in one direction or another depending on the type of adjustment desired (para [0034]) such that the amount of anterior advancement of the lower jaw is adjustable by the positioning of the lower flange relative to the lower part and by the positioning of the upper flange relative to the upper part (para [0033-0034]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Palmisano in view of Huge and further in view of 
Palmisano also does not disclose that the adjustment means is a “ratchet” means.
Huge et al teaches an orthodontic appliance which includes a force module used for providing a change in spacing (para [0008]) wherein the module may be designed to selectively enable only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (para [0008]) wherein the module has a jack screw whose rotation is controlled by a ratchet (abstract). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the jack screw mechanism of Palmisano in view of Huge and further in view of Diaz for a jack screw whose rotation is controlled by a ratchet, as taught by Huge et al, since both mechanisms are disclosed as providing the same functionality by providing adjustment of spacing between elements and, furthermore, because such a modification will increase the treatment forces and decrease the potential of an undesired reduction of the forces over time (Huge et al - para [0008]) which would assist in holding the forwardly disposed mandible in the desired position during use of the device.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0112210) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Andreiko (US 5752826).
With respect to claim 11, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the lower part includes a lower opening adapted to releasably receive a handle.
Andreiko teaches a lower part of an oral appliance (lower dental impression tray 100; fig 6) that includes a lower opening (stirrups 32,34 shown in fig 6; formed by stamping such that an aperture 36 is formed – col 4 lines 53-55) adapted to releasably receive a handle (handle 14 includes tines 42,44 adapted to be received within stirrups 32,34 – col 4 lines 60-63; handle 14 is “releasably” received in the tray because the handle is formed separately from the tray but is attachable to the tray and, also, capable of being disengaged from the tray for removal from the tray - col 4 lines 25-26; col 5 lines 1-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the lower part of Stein in view of Huge and further in view of Abramson to include a lower opening adapted to releasably receive a handle, as in Andreiko, in order to assist with insertion and/or removal of the lower part during use.
	With respect to claim 12, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the upper part includes an upper opening adapted to releasably receive a handle.
Andreiko teaches an upper part of an oral appliance (upper dental impression tray 12; figs 1-2 and 5) that includes an upper opening (stirrups 32,34 shown in fig 1; formed by .

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US 2005/0028826) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Andreiko (US 5752826).
With respect to claim 11, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the lower part includes a lower opening adapted to releasably receive a handle.
Andreiko teaches a lower part of an oral appliance (lower dental impression tray 100; fig 6) that includes a lower opening (stirrups 32,34 shown in fig 6; formed by stamping such that an aperture 36 is formed – col 4 lines 53-55) adapted to releasably receive a handle (handle 14 includes tines 42,44 adapted to be received within stirrups 32,34 – col 4 lines 60-63; handle 14 is “releasably” received in the tray because the handle is formed separately from the tray but is attachable to the tray and, also, capable of being disengaged from the tray for removal from 
With respect to claim 12, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the upper part includes an upper opening adapted to releasably receive a handle.
Andreiko teaches an upper part of an oral appliance (upper dental impression tray 12; figs 1-2 and 5) that includes an upper opening (stirrups 32,34 shown in fig 1; formed by stamping such that an aperture 36 is formed – col 4 lines 53-55) adapted to releasably receive a handle (handle 14 includes tines 42,44 adapted to be received within stirrups 32,34 – col 4 lines 60-63; handle 14 is “releasably” received in the tray because the handle is formed separately from the tray but is attachable to the tray and, also, capable of being disengaged from the tray for removal from the tray - col 4 lines 25-26; col 5 lines 1-16). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the upper part of Palmisano in view of Huge and further in view of Abramson to include an upper opening adapted to releasably receive a handle, as in Andreiko, in order to assist with insertion and/or removal of the upper part during use.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0112210) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Fallon et al (US 2012/0145166).
With respect to claim 13, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the lower part is formed from a relatively hard shell and a heat formable lining.
Fallon, however, teaches an intra-oral mandibular advancement appliance (abstract) comprising a lower part (lower tray assembly 5; para [0023]) formed from a relatively hard shell (includes a lower chassis 10 made from a relatively hard and rigid material – para [0023]) and a heat formable lining (includes a lower bite impression tray 12 made from a relatively soft and impressionable material – para [0023]; the bite impression tray has a bite channel within which an impression of the teeth is made when the lower assembly is heated and the patient then bites down on/compresses the impression tray against the hard chassis – para [0010], thus the bite impression tray is interpreted as being heat formable). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the lower part of Stein in view of Huge and further in view of Abramson from a relatively hard shell and a heat formable lining as in Fallon in order to allow for custom molding of the lower part to a user’s dentition for a comfortable fit. 
With respect to claim 15, Stein in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the upper part is formed from a relatively hard shell and a heat formable lining.
. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US 2005/0028826) in view of Huge et al (US 2003/0207225) and Abramson (US 2011/0036357) and further in view of Fallon et al (US 2012/0145166).
With respect to claim 13, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the lower part is formed from a relatively hard shell and a heat formable lining.
Fallon, however, teaches an intra-oral mandibular advancement appliance (abstract) comprising a lower part (lower tray assembly 5; para [0023]) formed from a relatively hard shell (includes a lower chassis 10 made from a relatively hard and rigid material – para [0023]) and a 
With respect to claim 15, Palmisano in view of Huge et al and further in view of Abramson discloses the device substantially as claimed (see rejection of claim 1) but does not disclose that the upper part is formed from a relatively hard shell and a heat formable lining.
Fallon, however, teaches an intra-oral mandibular advancement appliance (abstract) comprising an upper part (upper tray assembly 3; para [0022]) formed from a relatively hard shell (includes an upper chassis 9 made from a relatively hard and rigid material – para [0022]) and a heat formable lining (includes an upper bite impression tray 7 made from a relatively soft and impressionable material – para [0022]; the bite impression tray has a bite channel within which an impression of the teeth is made when the upper assembly is heated and the patient then bites down on/compresses the impression tray against the hard chassis – para [0010], thus the bite impression tray is interpreted as being heat formable). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the upper part of Palmisano in view of Huge and further in view of Abramson from a . 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0112210) in view of Huge et al (US 2003/0207225), Abramson (US 2011/0036357) and Fallon et al (US 2012/0145166) and further in view of Hanna (US 2011/0030704).
	With respect to claim 14, Stein in view of Huge et al and Abramson and further in view of Fallon discloses the device substantially as claimed (see rejection of claim 13) but does not disclose that a relatively soft lining is included in the lower part, with the heat formable lining being positioned between the relatively hard shell and the relatively soft lining.
	Hanna teaches an oral appliance (mouth protector 30; figs 3 and 5-8) comprising a lower part (mandibular arch 34) that has a relatively soft lining (soft cushiony deformable inner layer 68 made of soft cushiony and tear resistant material – para [0055]; figs 6-8) included in the lower part (as shown in figures 6-8 layer 68 is an integral part of arch 34), with a formable lining (metal mesh layer 62 which is malleable – para [0054]; malleable materials are capable of being hammered/pressed into a shape and thus are formable) being positioned between a relatively hard shell (tough outer layer 60 – para [0053]) and the relatively soft lining (as shown in figs 6-8, layer 60 defines the outermost/exterior surface and layer 68 defines the innermost surface of arch 34 with layer 62 disposed interiorly between these layers; para [0053-0055]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a relatively soft lining to the lower part of Stein in view of Huge and Abramson and further in view of Fallon such that the heat formable lining is positioned 
	With respect to claim 16, Stein in view of Huge et al and Abramson and further in view of Fallon discloses the device substantially as claimed (see rejection of claim 15) but does not disclose that a relatively soft lining is included in the upper part, with the heat formable lining being positioned between the relatively hard shell and the relatively soft lining.
	Hanna teaches an oral appliance (mouth protector 30; figs 3 and 5-8) comprising an upper part (upper/maxillary arch 32) that has a relatively soft lining (soft cushiony deformable inner layer 68 made of soft cushiony and tear resistant material – para [0055]; figs 6-8) included in the upper part (as shown in figures 6-8 layer 68 is an integral part of arch 32), with a formable lining (metal mesh layer 62 which is malleable – para [0054]; malleable materials are capable of being hammered/pressed into a shape and thus are formable) being positioned between a relatively hard shell (tough outer layer 60 – para [0053]) and the relatively soft lining (as shown in figs 6-8, layer 60 defines the outermost/exterior surface and layer 68 defines the innermost surface of arch 32 with layer 62 disposed interiorly between these layers; para [0053-0055]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a relatively soft lining to the upper part of Stein in view of Huge and Abramson and further in view of Fallon such that the heat formable lining is positioned between the relatively hard shell and the relatively soft lining as in Hanna in order to provide exceptional fit and exceptional comfort (Hanna para [0056]). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Palmisano (US 2005/0028826) in view of Huge et al (US 2003/0207225), Abramson (US 2011/0036357) and Fallon et al (US 2012/0145166) and further in view of Hanna (US 2011/0030704).
	With respect to claim 14, Palmisano in view of Huge et al and Abramson and further in view of Fallon discloses the device substantially as claimed (see rejection of claim 13) but does not disclose that a relatively soft lining is included in the lower part, with the heat formable lining being positioned between the relatively hard shell and the relatively soft lining.
	Hanna teaches an oral appliance (mouth protector 30; figs 3 and 5-8) comprising a lower part (mandibular arch 34) that has a relatively soft lining (soft cushiony deformable inner layer 68 made of soft cushiony and tear resistant material – para [0055]; figs 6-8) included in the lower part (as shown in figures 6-8 layer 68 is an integral part of arch 34), with a formable lining (metal mesh layer 62 which is malleable – para [0054]; malleable materials are capable of being hammered/pressed into a shape and thus are formable) being positioned between a relatively hard shell (tough outer layer 60 – para [0053]) and the relatively soft lining (as shown in figs 6-8, layer 60 defines the outermost/exterior surface and layer 68 defines the innermost surface of arch 34 with layer 62 disposed interiorly between these layers; para [0053-0055]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a relatively soft lining to the lower part of Palmisano in view of Huge and Abramson and further in view of Fallon such that the heat formable lining is positioned between the relatively hard shell and the relatively soft lining as in Hanna in order to provide exceptional fit and exceptional comfort (Hanna para [0056]). 
claim 16, Palmisano in view of Huge et al and Abramson and further in view of Fallon discloses the device substantially as claimed (see rejection of claim 15) but does not disclose that a relatively soft lining is included in the upper part, with the heat formable lining being positioned between the relatively hard shell and the relatively soft lining.
	Hanna teaches an oral appliance (mouth protector 30; figs 3 and 5-8) comprising an upper part (upper/maxillary arch 32) that has a relatively soft lining (soft cushiony deformable inner layer 68 made of soft cushiony and tear resistant material – para [0055]; figs 6-8) included in the upper part (as shown in figures 6-8 layer 68 is an integral part of arch 32), with a formable lining (metal mesh layer 62 which is malleable – para [0054]; malleable materials are capable of being hammered/pressed into a shape and thus are formable) being positioned between a relatively hard shell (tough outer layer 60 – para [0053]) and the relatively soft lining (as shown in figs 6-8, layer 60 defines the outermost/exterior surface and layer 68 defines the innermost surface of arch 32 with layer 62 disposed interiorly between these layers; para [0053-0055]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have added a relatively soft lining to the upper part of Palmisano in view of Huge and Abramson and further in view of Fallon such that the heat formable lining is positioned between the relatively hard shell and the relatively soft lining as in Hanna in order to provide exceptional fit and exceptional comfort (Hanna para [0056]). 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/22/2021 have been fully considered as follows:

	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the interpretation of the claims under 35 USC 112(f), in the absence of any amendments to avoid this interpretation or a showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 112(f), the Office assumes that Applicant intended for claims 1-2, 4 and 6-8 to be interpreted under 35 USC 112(f) and maintains this interpretation as noted above.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 18-31 have been fully considered but are insufficient to overcome the rejections of record.
	Specifically, the Office has noted Applicant’s arguments on pages 18-24 regarding claims 1, 4-5 and 8 but is not persuaded by these arguments. 
	The Office has noted Applicant’s arguments on pages 19 -20 that claim 1 is not obvious over the combination of Stein and Huge because Stein does not disclose or suggest a one way adjustment device because the small portion 10 in Stein can be moved/ adjusted in both forward and rearward directions and jack screws such as those used in Stein convert rotary only unidirectional adjustment of an associated screw mechanism to increase the treatment forces and decrease the potential of an undesired reduction of the forces over time - para [0008]; see claim rejections above). Thus, the Office is not persuaded by Applicant’s argument and maintains that the prior art of record teaches a one way adjustment device as recited in the amended claims.
	The Office has also noted Applicant’s arguments on pages 19 and 21-24 that one of ordinary skill in the art would not modify the device of Stein in the way suggested in the Office Action and even if they did, one would still not arrive at the device as recited in amended claim 1 because in the claimed invention, the tooth rack 42 and ratchet teeth 44 have a saw tooth profile which makes them uni-directional which differs from the jack screw mechanism in the prior art device of Huge which is rotational  and therefore would not achieve the teeth rack/ratchet interface because Huge does not include the teeth rack or ratchet teeth recited in amended claim 1. These arguments are rendered moot, however, in view of the new grounds of rejection presented above (in view of Abramson) which were necessitated by Applicant’s amendments to the claims.
	Thus, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and therefore maintains that the prior art of record reads on claims 1, 4-5 and 8 as recited in the present application.

	The Office has also noted Applicant’s arguments on pages 28-29 regarding claim 6 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claim 6 as recited in the present application.
The Office has also noted Applicant’s arguments on page 29 regarding claims 11-12 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claims 11-12 as recited in the present application.
The Office has also noted Applicant’s arguments on pages 29-30 regarding claims 13 and 15 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claims 13 and 15 as recited in the present application.
The Office has also noted Applicant’s arguments on pages 30-31 regarding claims 14 and 16 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on claims 14 and 16 as recited in the present application.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/C.A.C/Examiner, Art Unit 3786 

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786